 
Exhibit 10.26
 
August 20, 2002
 
Mr. Clint Streit
7 Hunter’s Ridge Drive
Pennington, NJ 08534
 
Dear Clint:
 
We are pleased you have accepted the position of Chief Operating Officer (“COO”)
for RMH Teleservices, Inc. (“RMH” or “Company”). As we discussed, your offer of
employment was contingent upon your executing, the attached
Non-Competition/Non-Solicitation and Confidentiality Agreement (see Exhibit
“A”), as well as your confirmation regarding the other terms and conditions of
your employment as described below. In addition, we have also just decided to
pay you a signing bonus.
 
1.    Title:  Chief Operating Officer, reporting directly to the Chief Executive
Officer.
 
2.     Effective Date:  August 20, 2002.
 
3.    Base Salary:  $400,000 per year, minus taxes and withholdings required by
law, paid in bi-weekly increments while you are actively employed by RMH. Your
Base Salary may be adjusted by RMH’s Compensation Committee during your active
employment beginning as early as twenty-four (24) months from your start date.
 
4.    Term:  RMH’s employment arrangement with you will be based on the terms
herein for a three (3) year period, subject to the Company’s right to modify
your salary after the initial twenty-four (24) months and the Company’s right to
terminate the arrangement and/or your employment at any time sooner, as
described below:
 
(a)    Termination For Cause Or Due To Death Or Disability.  Your employment and
this arrangement can be terminated by the Company for Cause (as defined in
Exhibit “B”), without any advanced notice to you. If you are terminated for
Cause, you will be paid your Base Salary through your date of termination. The
Company will not be obligated to pay you any severance, bonus or other
compensation or benefits following the termination date as the Term of your
arrangement and employment with RMH would immediately cease upon the Company’s
written notice to you of termination for Cause. However, the
Non-Competition/Non-Solicitation and Confidentiality Agreement will survive this
Term Sheet and your employment termination.
 
(b)    Termination By Company Without Cause.  If you are terminated by RMH
without Cause, you will be eligible for twelve (12) months severance at your
then current Base Salary (no Annual Bonus – pro-rated or otherwise, or fringe
benefits) so long as you (i) execute a General Release acceptable to RMH (see
Exhibit “C” for a sample) and (ii) continue to comply with the
Non-Competition/Non-Solicitation and Confidentiality Agreement (which was a
condition of your original employment) and will survive this Term Sheet and your
employment with RMH. The severance would be in lieu of any other consideration
under the provisions of this Term Sheet and/or under any other Company policy or
plan. Please note, however, that your Base Salary, Annual Bonus, benefits and
any other compensation would stop as of the date of termination of your active
employment with the Company.



--------------------------------------------------------------------------------

 
(c)    Termination By You.  If you terminate your employment with RMH for any
reason, you must give RMH sixty (60) days written notice. Upon receipt of such
notice, RMH can terminate your employment at any time prior to the end of the
sixty (60) day period and will not be required to pay you any compensation
(i.e., Base Salary, Annual Bonus, severance or benefits) past such actual
termination date. Upon such termination, you would be eligible to receive your
Base Salary for all days worked prior to your separation, but no additional Base
Salary, benefits, severance, Annual Bonus (pro-rated or otherwise) or other
consideration. However, the Non-Competition/Non-Solicitation and Confidentiality
Agreement will survive this Term Sheet and your employment termination.
 
5.    Annual Bonus:  You may be eligible for an Annual Bonus if, in the sole
discretion of the RMH Board of Directors, you meet the target goals (both the
Company’s target goals and the personal goals set for you by the Company). Such
Annual Bonus, if any, will be paid within a reasonable time following the close
of the fiscal year and only if you are actively employed by RMH at such time. If
the Board, in its sole discretion, awards you any Annual Bonus for 2002, it will
be prorated based on your start date.
 
6.    Vacation:  Four (4) weeks paid vacation annually, not to be carried over
year to year. Unused vacation is forfeited by you upon your separation from the
Company.
 
7.    Benefits:  You will be eligible to participate, at the Company’s sole
cost, in RMH’s benefit plans, which currently consist of medical, dental,
prescription, vision life insurance and long-term disability insurance.
 
8.    Non-Competition/Non-Solicitation, Confidentiality:  You will be required
to execute the attached Non-Competition/Non-Solicitation and Confidentiality
Agreement (see Exhibit “A”).
 
9.    Option:  The Company will make a request to the relevant Committee, in
accordance with the RMH Teleservices, Inc 1996 Stock Incentive Plan, that the
Committee grant you an option for 150,000 RMH Common Shares under the RMH
Teleservices, Inc 1996 Stock Incentive Plan. The Committee will have full
discretion to approve or deny the request and to determine the vesting schedule,
strike price and other terms and conditions of the grant. Approval of the
request to make the grant is not guaranteed.
 
10.    Award:  The Company will make a request to the relevant Committee, in
accordance with the RMH Teleservices, Inc 1996 Stock Incentive Plan, that the
Committee grant you an award of 50,000 shares or RMH Restricted Stock under the
RMH Teleservices, Inc. Stock Incentive Plan. The Committee will have full
discretion to approve or deny the request and to determine the terms and
conditions of such award. Approval of the request to make the award is not
guaranteed.
 
11.    Lump Sum Bonus:  The Company has agreed to pay you a one-time Lump Sum
Bonus of $160,000, minus taxes and applicable withholdings required by law, in
exchange for your executing this Term Sheet and the
Non-Competition/Non-Solicitation and Confidentiality Agreement (Exhibit “A”).
The Lump Sum Bonus payment will be made within a reasonable time after you
execute this Term Sheet and Exhibit “A”.



-2-



--------------------------------------------------------------------------------

 
Please confirm your acceptance by signing and dating the space below. Retain one
(1) copy of the letter for yourself and return the original as soon as possible.
 

       
Sincerely,
           
/s/ John A. Fellows                 

--------------------------------------------------------------------------------

           
John A. Fellows
Chief Executive Officer
 

ACCEPTED BY:
       
/s/ Clint Streit

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Clint Streit
     
Date



-3-